Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of November 14,
2013, by and among (i) Cell Therapeutics, Inc., a Washington corporation (the
“Company”), (ii) Baxter Healthcare SA, a company organized under the laws of
Switzerland (the “Initial Holder”), and (iii) each person or entity that
subsequently becomes a party to this Agreement pursuant to, and in accordance
with, the provisions of Section 12 hereof (collectively, the “Holder Permitted
Transferees,” and each individually, a “Holder Permitted Transferee”).

WHEREAS, pursuant to the terms and conditions set forth in that certain
Development, Commercialization and License Agreement, dated as of November 14,
2013, between the Company and the Initial Holder (the “DCLA”), the Initial
Holder has agreed to purchase from the Company, and the Company has agreed to
issue and sell to Baxter, shares of the Company’s Series 19 Preferred Stock
and/or shares of the Company’s common stock, all upon the terms and conditions
set forth in the DCLA.

WHEREAS, the terms of the DCLA provide for the Company and the Initial Holder to
execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. Definitions. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

“Agreement” has the meaning set forth in the Preamble.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
close.

“Company” has the meaning set forth in the Preamble.

“DCLA” has the meaning set forth in the Preamble.

“Effective Date” has the meaning set forth in the DCLA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Holder Indemnified Person” has the meaning set forth in Section 9.1.

“Holder Permitted Transferee” and “Holder Permitted Transferees” have the
meanings set forth in the Preamble.



--------------------------------------------------------------------------------

“Holders” means, collectively, the Initial Holder and the Holder Permitted
Transferees; provided, however, that the term “Holders” shall not include the
Initial Holder or any of the Holder Permitted Transferees if such Holder ceases
to own or hold any Registrable Shares.

“Initial Holder” has the meaning set forth in the Preamble.

“Loss” has the meaning set forth in Section 9.1.

“Mandatory Registration Termination Date” has the meaning set forth in
Section 3.2.

“Majority Holders” means, at the relevant time of reference thereto, those
Holders holding more than fifty percent (50%) of the Registrable Shares held by
all of the Holders.

“Qualifying Holder” has the meaning set forth in Section 12.

“Registrable Shares” means (i) any shares of common stock of the Company issued
to the Initial Holder, (ii) any shares of common stock of the Company issuable
upon conversion of any shares of Series 19 Preferred Stock issued to the Initial
Holder or (iii) any common stock issued as (or issuable upon the conversion or
exercise of any warrant, right, or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such common stock or Series 19 Preferred Stock. For the avoidance of doubt, a
security shall cease to be a Registrable Share once it has been sold in an
SEC-registered transaction or pursuant to Rule 144.

“Registration Statement” has the meaning set forth in Section 3.1.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Suspension Period” has the meaning set forth in Section 11.

2. Effectiveness. This Agreement shall become effective and legally binding on
the Effective Date.

3. Mandatory Registration.

3.1. Within thirty (30) calendar days after the Effective Date, the Company will
prepare and file with the SEC a registration statement on Form S-3, or any other
available form if the Company is not eligible to use Form S-3, for the purpose
of registering under the Securities Act all of the Registrable Shares for resale
by, and for the account of, the Holders as selling stockholders thereunder (the
“Registration Statement”). The Registration Statement shall permit the Holders
to offer and sell, on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act, any or all of the Registrable Shares. The Company agrees to
use commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable

 

2



--------------------------------------------------------------------------------

after the filing thereof, and in no event later than the earlier of (i) ninety
(90) calendar days following the Effective Date (subject to reasonable extension
to the extent necessary to accommodate a delay resulting from unresolved SEC
comments or the need to file financial statements within the time periods
prescribed by the SEC) and (ii) the fifth calendar day following the date on
which the Company is notified by the SEC that (a) such Registration Statement
will not be reviewed or is no longer subject to further review and comments and
that (b) the SEC is willing to declare the Registration Statement effective. The
Registration Statement filed pursuant to this Section 3.1 (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided to each Holder and its counsel prior to its filing or other
submission.

3.2. The Company shall be required to keep the Registration Statement effective
until such date that is the earlier to occur of (i) the date as of which all of
the Holders may sell all of the Registrable Shares to the public without
restriction pursuant to Rule 144 (or the successor rule thereto) promulgated
under the Securities Act, and (ii) the date when all of the Registrable Shares
registered thereunder shall have been sold pursuant to the Registration
Statement or Rule 144 (such date is referred to herein as the “Mandatory
Registration Termination Date”). Thereafter, the Company shall be entitled to
withdraw the Registration Statement and the Holders shall have no further right
to offer or sell any of the Registrable Shares pursuant to the Registration
Statement (or any prospectus relating thereto). The Company shall not be
required to register the offer and sale of the Registrable Shares pursuant to
the Registration Statement in an underwritten offering.

3.3. The Company shall not, and shall not agree to (i) allow the holders of any
securities of the Company, other than holders of the Registrable Shares, to
include any of their securities in the Registration Statement under Section 3.1
hereof or any amendment or supplement thereto without the consent of the Holders
or (ii) offer any securities for its own account or the account of others in the
Registration Statement under Section 3.1 hereof or any amendment or supplement
thereto without the consent of the Holders, in each such case, subject to, and
other than with respect to, any registration obligations of the Company under
any agreement entered into prior to the Effective Date; provided, however, that
the Company at all times reserves the right to provide registration rights,
pursuant to a separate registration statement, to the holders of any securities
of the Company.

4. Notification of Effectiveness. Company shall notify the Holders by facsimile
or e-mail (as provided by Holders) as promptly as practicable, and in any event,
within twenty-four (24) hours, after the Registration Statement is declared
effective and shall simultaneously provide the Holders with copies of any
related prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.

5. Obligations of the Company. In connection with the Company’s obligation under
Sections 3 and 4 hereof to file the Registration Statement with the SEC and to
use commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable, the Company shall, as expeditiously as
reasonably possible:

5.1. Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to

 

3



--------------------------------------------------------------------------------

comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Shares covered by the Registration Statement, and furnish to
each Holder and the single firm of counsel designated by the Holders to the
extent requested by such Holder or counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the SEC;

5.2. Furnish to the Holders, without charge, such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents (including, without
limitation, prospectus amendments and supplements as are prepared by the Company
in accordance with Section 5.1 above) as the Holders may reasonably request in
order to facilitate the disposition of such Holders’ Registrable Shares. The
Company hereby consents to the use of such prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Shares covered by such prospectus and any
amendment or supplement thereto.

5.3. Notify the Holders as promptly as reasonably possible, at any time when a
prospectus relating to the Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in or relating to the Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading; and, thereafter, the Company will promptly
prepare (and, when completed, give notice to each Holder) a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Shares, such prospectus will not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading; upon such notification by the Company, the Holders will
not offer or sell Registrable Shares until the Company has notified the Holders
that it has prepared a supplement or amendment to such prospectus and delivered
copies of such supplement or amendment to the Holders (it being understood and
agreed by the Company that the foregoing clause shall in no way diminish or
otherwise impair the Company’s obligation to promptly prepare a prospectus
amendment or supplement as above provided in this Section 5.3 and deliver copies
of same as above provided in Section 5.2 hereof);

5.4. Promptly respond to any and all comments received from the SEC, with a view
towards causing the Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable, and file an acceleration
request as soon as practicable, but no later than five (5) Business Days,
following the resolution or clearance of all SEC comments or, if applicable,
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review;

5.5. Use commercially reasonable efforts to register and qualify the Registrable
Shares covered by the Registration Statement under such other securities or Blue
Sky laws of such states where such registration and/or qualification is required
as shall be reasonably requested by a Holder, provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, and provided further that (notwithstanding anything in
this Agreement to the contrary with respect to the bearing of expenses) if any
jurisdiction in which

 

4



--------------------------------------------------------------------------------

any of such Registrable Shares shall be qualified shall require that expenses
incurred in connection with the qualification therein of any such Registrable
Shares be borne by the Holders, then the Holders shall, to the extent required
by such jurisdiction, pay their pro rata share of such qualification expenses;

5.6. Subject to the terms and conditions of this Agreement, use commercially
reasonable efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Shares for sale in any jurisdiction
in the United States, and (ii) if such an order or suspension is issued, obtain
the withdrawal of such order or suspension at the earliest practicable moment
and notify each holder of Registrable Shares of the issuance of such order and
the resolution thereof or its receipt of notice of the initiation or threat of
any proceeding such purpose;

5.7. Permit a single firm of counsel designated by the Holders to review the
Registration Statement and all amendments and supplements thereto (as well as
all requests for acceleration or effectiveness thereof), at Holders’ own cost, a
reasonable period of time prior to their filing with the SEC (not less than five
(5) Business Days) and use commercially reasonable efforts to reflect in such
documents any comments as such counsel may reasonably propose (so long as such
comments are provided to the Company at least (2) Business Days prior to the
expected filing date) and will not request acceleration of such Registration
Statement without prior notice to such counsel, provided, however that the
Company shall not file the Registration Statement or any amendments or
supplements thereto to which the Majority Holders and the counsel designated by
the Holders shall reasonably object in good faith;

5.8. Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by law, of all restrictive legends, and to enable
such Registrable Shares to be in such denominations and registered in such names
as any such Holders may request;

5.9. Comply with all applicable rules and regulations of the SEC;

5.10. Use commercially reasonable efforts to cause all the Registrable Shares
covered by the Registration Statement to be listed on the NASDAQ National
Market, or such other securities exchange on which the Company’s common stock is
then listed; and

5.11. Comply with all requirements of the Financial Industry Regulatory
Authority, Inc. with regard to the issuance of the Registrable Shares and the
listing thereof on the NASDAQ National Market, and engage a transfer agent and
registrar to maintain the Company’s stock ledger for all Registrable Shares
covered by the Registration Statement not later than the effective date of the
Registration Statement.

6. Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the Holders shall
furnish to the Company such information regarding them and the securities held
by them as the Company shall reasonably request and as shall be required in
order to effect any registration by the Company pursuant to this Agreement. Each
Holder shall promptly notify the Company of any changes in the information
furnished to the Company.

 

5



--------------------------------------------------------------------------------

7. Expenses of Registration. All fees and expenses incurred by the Company in
connection with the registration of the Registrable Shares pursuant to this
Agreement, including, without limitation, all registration and qualification and
filing fees, printing (including, without limitation, expenses of printing
certificates for Registrable Shares and of printing prospectuses if the printing
of prospectuses is reasonably requested by the holders of a majority of the
Registrable Shares included in the Registration Statement), fees and
disbursements of counsel for, or other persons retained by, the Company, and
fees and expenses incident to the performance of or compliance with this
Agreement by the Company, shall be borne by the Company. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Shares on any securities exchange as required
hereunder. Any expenses incurred by a Holder, including, without limitation,
fees and disbursements of counsel for such Holder or any brokerage and other
selling commissions and discounts shall be borne by such Holder.

8. Delay of Registration. The Holders shall not take any action with the primary
intent to restrain, enjoin or otherwise delay any registration as the result of
any controversy which might arise with respect to the interpretation or
implementation of this Agreement. In the event such a delay occurs because of
such action, the dates by which the Registration Statement is required to be
filed and become effective pursuant to this Agreement shall be extended by the
same number of days of such delay.

9. Indemnification.

9.1. The Company will, notwithstanding any termination of this Agreement,
indemnify and hold harmless each Holder, the officers, directors, agents and
employees of each of them, each person who controls each Holder within the
meaning of the Securities Act or the Exchange Act, if any, and the officers,
directors, agents and employees of each such controlling person (in each case, a
“Holder Indemnified Person”), to the fullest extent permitted by applicable law,
from and against any loss, claim, damage, cost (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees), expenses, or
liability (“Loss”), to which such Holder Indemnified Person may become subject
under the Securities Act or otherwise, insofar as such Loss arises out of or is
based upon (i) any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, in any preliminary prospectus or final
prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
or (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; provided, however, that the indemnity agreement contained in this
Section 9.1 shall not apply to amounts paid in settlement of any such Loss if
such settlement is effected without the consent of the Company (such consent not
to be unreasonably withheld, conditioned or delayed), nor shall the Company be
liable in any such case for any such Loss to the extent, but only to the extent,
that it arises solely out of or is based

 

6



--------------------------------------------------------------------------------

solely upon (1) an untrue statement or alleged untrue statement or omission or
alleged omission made in connection with the Registration Statement, any
preliminary prospectus or final prospectus relating thereto or any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, based upon and in conformity with written information
furnished expressly for use in connection with the Registration Statement or any
such preliminary prospectus or final prospectus by a Holder, any underwriter for
such Holder or controlling person with respect to such Holder, or (2) any breach
by any Holder of this Agreement or the failure of such Holder to comply with the
covenants and agreements contained in this Agreement respecting sales of the
Registrable Shares.

9.2. Each Holder will severally and not jointly indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
Registration Statement, each person, if any, who controls the Company within the
meaning of the Securities Act, and all other Holders against any Loss to which
the Company or any such director, officer, controlling person, or such other
Holder may become subject to, under the Securities Act or otherwise, insofar as
such Loss arises solely out of or is based solely upon any untrue or alleged
untrue statement of any material fact contained in the Registration Statement or
any preliminary prospectus or final prospectus, relating thereto or in any
amendments or supplements to the Registration Statement or any such preliminary
prospectus or final prospectus, or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent and only to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, in any preliminary prospectus or final prospectus relating thereto or
in any amendments or supplements to the Registration Statement or any such
preliminary prospectus or final prospectus, in reliance upon and in conformity
with written information furnished by the Holder expressly for use in connection
with the Registration Statement, or any preliminary prospectus or final
prospectus; and provided, further, however, that the indemnity agreement
contained in this Section 9.2 shall not apply to amounts paid in settlement of
any such Loss if such settlement is effected without the consent of those
Holder(s) against which the request for indemnity is being made. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Shares giving rise to such indemnification obligation.

9.3. Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and, to the
extent the indemnifying party desires, jointly with any other indemnifying party
similarly noticed, to assume at its expense the defense thereof with counsel
mutually satisfactory to the indemnifying parties and the indemnified parties.
In the event that the indemnifying party assumes any such defense, the
indemnified party may participate in such defense with its own counsel and at
its own expense, provided, however, that the counsel for the indemnifying party
shall act as lead counsel in all matters pertaining to such defense or
settlement of such claim. The failure to notify an indemnifying party promptly
of the commencement of any such action shall not relieve such indemnifying party
of any liability to the indemnified party under this Section 9, except (and
only) to the extent the indemnifying party is actually and materially adversely
prejudiced in its ability to defend such action.

 

7



--------------------------------------------------------------------------------

9.4. If the indemnification provided for in this Section 9 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Loss referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall, to the extent permitted by
applicable law, contribute to the amount paid or payable by such indemnified
party as a result of such Loss in such proportion as is appropriate to reflect
the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that resulted in such Loss as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The indemnity and contribution agreements contained in
this Agreement are in addition to any liability that the indemnifying parties
may have to the indemnified parties.

10. Reports Under The Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Holders to sell the Registrable Shares to the
public without registration until the Mandatory Registration Termination Date,
the Company agrees to use commercially reasonable efforts: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the SEC in a timely manner all reports and other documents required to
be filed by an issuer of securities registered under the Securities Act or the
Exchange Act, (iii) as long as any Holder owns any Registrable Shares, to
furnish in writing upon such Holder’s request a written statement by the Company
that it has complied with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act, and (iv) undertake any additional actions
reasonably necessary to maintain the availability of the Registration Statement
or the use of Rule 144.

11. Suspension. Notwithstanding anything in this Agreement to the contrary, if
the Company shall furnish to the Holders a certificate signed by the President
or Chief Executive Officer of the Company stating that the Board has made the
good faith determination (i) that continued use by the Holders of the
Registration Statement for purposes of effecting offers or sales of Registrable
Shares pursuant thereto would require, under the Securities Act, premature
disclosure in the Registration Statement (or the prospectus relating thereto) of
material, nonpublic information concerning the Company, its business or
prospects or any proposed material transaction involving the Company, (ii) that
such premature disclosure would be materially adverse to the Company, its
business or prospects or any such proposed material transaction or would make
the successful consummation by the Company of any such material transaction
significantly less likely and (iii) that it is therefore essential to suspend
the use by the Holders of such Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Registrable
Shares pursuant thereto, then the right of the Holders to use the Registration
Statement (and the prospectus relating thereto) for purposes of effecting offers
or sales of Registrable Shares pursuant thereto shall be suspended for a period
(the “Suspension Period”) of not more than forty-five (45) days after delivery
by the Company of the

 

8



--------------------------------------------------------------------------------

certificate referred to above in this Section 11; provided that the Company
shall be entitled to no more than two (2) such Suspension Periods during any
twelve (12) month period. During the Suspension Period, none of the Holders
shall offer or sell any Registrable Shares pursuant to or in reliance upon the
Registration Statement (or the prospectus relating thereto). The Company shall
use commercially reasonable efforts to terminate any Suspension Period as
promptly as practicable.

12. Transfer of Registration Rights. None of the rights of any Holder under this
Agreement shall be transferred or assigned to any person unless (i) such person
is a Qualifying Holder (as defined below), and (ii) such person agrees to become
a party to, and bound by, all of the terms and conditions of, this Agreement by
duly executing and delivering to the Company an Instrument of Adherence in the
form attached as Exhibit A hereto. For purposes of this Section 12, the term
“Qualifying Holder” shall mean, with respect to any Holder, (a) any corporation,
partnership controlling, controlled by, or under common control with, such
Holder or any partner thereof, or (b) any other direct transferee from such
Holder of at least 25% of those Registrable Shares held by such Holder. None of
the rights of any Holder under this Agreement shall be transferred or assigned
to any Person (including, without limitation, a Qualifying Holder) that acquires
Registrable Shares in the event that and to the extent that such Person is
eligible to immediately resell such Registrable Shares pursuant to Rule 144 of
the Securities Act or any other exemption from the registration provisions of
the Securities Act. After any transfer in accordance with this Section 12, the
rights and obligations of a Holder as to any transferred Registrable Shares
shall be the rights and obligations of the Holder Permitted Transferee holding
such Registrable Shares.

13. Confidentiality of Records. Each Holder agrees not to disclose any material
non-public information provided by the Company in connection with a registration
(including, without limitation, the contemplated filing and timing of filing of
a Registration Statement).

14. Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

15. Miscellaneous.

15.1. This Agreement may not be amended, modified or terminated, and no rights
or provisions may be waived, except with the written consent of the Majority
Holders and the Company.

15.2. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors or assigns, provided that the terms and conditions
of Section 12 hereof are satisfied.

15.3. This Agreement shall be binding upon and inure to the benefit of any
transferee of any of the Registrable Shares provided that the terms and
conditions of Section 12 hereof are satisfied. Notwithstanding anything in this
Agreement to the contrary, if at any time any Holder shall cease to own any
Registrable Shares, all of such Holder’s rights under this Agreement shall
immediately terminate.

 

9



--------------------------------------------------------------------------------

15.4. All notices and communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the party
for whom it is intended or delivered by registered or certified mail, return
receipt requested, or if sent by facsimile or email, provided that the facsimile
or email is promptly confirmed by telephone confirmation thereof, to the person
at the address set forth below, or such other address as may be designated in
writing hereafter, in the same manner, by such person:

If to the Company:

Cell Therapeutics, Inc.

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Telephone: (206) 272-4000

Facsimile: (206) 272-4302

Email:

Attention: James A. Bianco, M.D., Chief Executive Officer

with copies to:

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111-3823

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

Email:

Attention: C. Brophy Christensen, Esq. and Eric Sibbitt, Esq.

and

CTI Legal Affairs

Attention: Lisa Luebeck, Director, Legal Corporate Development & Securities

If to the Initial Holder:

Baxter Healthcare SA

Postfach

8010 Zurich, Switzerland

Telephone: +41 44 878 60 00

Facsimile: +41 44 878 63 50

Attention: Legal Department

 

10



--------------------------------------------------------------------------------

with a copy to counsel, provided that such copy shall not constitute legal
notice to the Initial Holder:

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015

Telephone: (224) 948-3440

Facsimile: (224) 948-2590

Email:

Attention: General Counsel

15.5. Any person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

15.6. The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law may be inadequate, and each of the parties hereto
shall be entitled to seek specific performance of the obligations of the other
parties hereto and such appropriate injunctive relief as may be granted by a
court of competent jurisdiction, without the necessity of showing economic loss
and without any bond or other security being required.

15.7. This Agreement may be executed in a number of counterparts, including by
electronic transmission, any of which together shall for all purposes constitute
one Agreement, binding on all the parties hereto notwithstanding that all such
parties have not signed the same counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the day and year first above written.

 

CELL THERAPEUTICS, INC.

/s/ James A. Bianco

Name: James A. Bianco, M.D. Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the day and year first above written.

 

BAXTER HEALTHCARE SA

/s/ Pier Pollini

Name: Pier Pollini Title:   Senior Director Supply Chain

/s/ Philippe Francois

Name: Philippe Francois Title:   Vice President Supply Chain EMEA

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Instrument of Adherence

Reference is hereby made to that certain Registration Rights Agreement, dated as
of November 14, 2013, among Cell Therapeutics, Inc., a Washington corporation
(the “Company”), the Initial Holder and the Holder Permitted Transferees, as
amended and in effect from time to time (the “Registration Rights Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Registration Rights Agreement.

The undersigned, in order to become the owner or holder of [            ] shares
of Series 19 Preferred Stock (the “Preferred Stock”) or shares of common stock
of the Company issuable upon conversion of the Preferred Stock (collectively,
“Subject Securities”), of the Company, hereby agrees that, from and after the
date hereof, the undersigned has become a party to the Registration Rights
Agreement in the capacity of a Holder Permitted Transferee, and is entitled to
all of the benefits under, and is subject to all of the obligations,
restrictions and limitations set forth in, the Registration Rights Agreement
that are applicable to Holder Permitted Transferees. The notice information for
purposes of the Registration Rights Agreement is provided below. This Instrument
of Adherence shall take effect and shall become a part of the Registration
Rights Agreement immediately upon execution.

Executed as of the date set forth below under the laws of New York.

 

Signature:  

 

        Name:         Title:         Telephone:         Facsimile:  
      Email:         Attention:

 

Accepted: CELL THERAPEUTICS, INC. By:  

 

  Name:   Title:

Date:                     , 2013

 

A-1

[EXHIBIT A TO REGISTRATION RIGHTS AGREEMENT]